DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 03/05/2020 are pending and being examined. Claims 1 and 11 are independent form.
Priority
3.	This application has PRO 62/814,163 filed on 03/05/2019.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Billings et al (US 2019/0329364, hereinafter “Billings”) in view of Yashiro et al (JP 6948325, hereinafter “Yashiro”). It should be noticed that Billings further claimed the benefit of provisional application filed on 7/10/2018 and an machine translated English version of Yashiro is provided by the examiner along with this office action.

Regarding claim 1, Billings discloses a movement aid for the visually impaired (MAVI) device (the device and method for assisting visually impaired persons; see figs.1-5), comprising: a computer vision imaging device configured to capture one or more image streams on the device may include camera 620 for capturing images in a user’s surroundings; see 16 of fig.1, 620 of fig.2; see para.28 lines 9-14, and para.40; see 560 of fig.5); a processor coupled to the computer vision imaging device (“processing circuitry”; see 12 of fig.1, 602 of fig.2) and configured to: obtain vector image data from the image stream, wherein the vector image data comprises a timestamp, positional coordinates, and directional information related to one or more objects identified in the vector image data (the device may include sensor 630 to determine the orientation and position of camera 620 when it captures the images in the user’s surroundings at the particular time; see para.41 lines 15-27); compare the vector image data with historical vector image data to detect an object within a proximity range of the MAVI device ( the device may determine the features within the images and compare the features within the images to an object identification dataset to determine object matches for identified objects within the images; see para.50 lines 12-19; see 564 of fig.5); and notify the user when the object is detected the device may verbally output names of the objects and present position indications of the objects that are identified in the user's surroundings; see para.49 lines 13-19; see 566 of fig.5).

Billings does not explicitly disclose that the captured images include “a path of a user” as recited in the claim. However, in the same field of endeavor, Yashiro teaches a device for assisting a visually impaired person who may walk (see: fig.2 and section <1.2> lines 1-3 of the machine English translation of the document or [0021] of the original document). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Yashiro into the teachings of Billings by applying the device of Billings on a visually impaired person who may travel a path as taught by Yashiro, in order to provide human guides for visually impaired persons (Yashiro: see “Technical-field” of the machine English translation of the document or [0001] of the original document)).

Regarding claim 2, 12, the combination of Billings and Yashiro discloses, wherein the processor is further configured to: collect vector image data for a plurality of image streams over a period of time to obtain the historical vector image data (Billings: building “a historical database” over time; see para.70); and train a machine learning model based on the historical vector image data to recognize patterns in detecting objects on the path of the user (Billings: using “machine learning” such as CNN, for object recognition; see para.104).

Regarding claim 3, 13, the combination of Billings and Yashiro discloses, wherein the processor is further configured to perform face recognition on an image in the image stream (Billings: “facial recognition”; see para.51signal).

Regarding claim 4, 14, the combination of Billings and Yashiro discloses, wherein the processor is further configured to perform color recognition on an image in the image stream (Yashiro: see “Step S32” of the machine English translation or [0096] of the original document).

Regarding claim 5, 15, the combination of Billings and Yashiro discloses, further comprises a selectable button, which, when selected, causes the MAVI device to contact an emergency responder (Billings: “user interface”, such as “speaker”, “audio output”, “microphone” for communication with other devices; see para.36).

Regarding claim 6, 16, the combination of Billings and Yashiro discloses, further comprises a selectable button, which, when selected, enables at least one of an indoor mode, an outdoor mode, a crowded mode, or a non-crowded mode (Billings: “garage door opener button”; see para.62).

Regarding claim 7, 17, the combination of Billings and Yashiro discloses the MAVI device of claim 1, further comprising plurality of proximity sensors positioned on a first side of the MAVI device, wherein each of the proximity sensors is angled in a different 

Regarding claim 8, 18, the combination of Billings and Yashiro discloses, wherein the plurality of proximity sensors comprises four proximity sensors, a first proximity sensor of the four proximity sensors being positioned in parallel with a proximity second sensor of the four proximity sensors in a first direction, wherein a third proximity sensor and a fourth proximity sensor are positioned in between the first proximity sensor and the second proximity sensor, and wherein the third proximity sensor is positioned in parallel with the fourth proximity sensor in a second direction (these features are obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made. It is because the combination of Billings and Yashiro teaches that “[t]he camera 16 may be configured to capture repeated images, possibly in the form of video capture, for use in analyzing the user's surroundings”. Therefore, the claimed inventions would have been an obvious matter of design choice for one of ordinary skill in the art to modify the technique taught by the combination of Billings and Yashiro since doing this would amount to a simple design choice to obtain predictable results).

Regarding claim 9, 19, the combination of Billings and Yashiro discloses, wherein a first proximity sensor of the MAVI primary device is angled at 45 degrees (') upward, wherein a proximity second sensor of the MAVI primary device is angled straight forward, and wherein a proximity third sensor of the MAVI primary device is angled at 45 'downward (these features are obvious for one of ordinary skill in the art before the effective filling 16 may be configured to capture repeated images, possibly in the form of video capture, for use in analyzing the user's surroundings”. Therefore, the claimed inventions would have been an obvious matter of design choice for one of ordinary skill in the art to modify the technique taught by the combination of Billings and Yashiro since doing this would amount to a simple design choice to obtain predictable results).

Regarding claim 10, 20, the combination of Billings and Yashiro discloses, wherein the user is notified of the object by at least one of a vibration, an audio signal, or speech dictation identifying the object (Billings: “audio output” for communication with other devices; see 624, 622 of fig.2, para.36).

Regarding claim 11, the claim is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        12/4/2021